Citation Nr: 0805144	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of 
testicular cancer, including as due to exposure to 
herbicides.

2.  Entitlement to service connection for the residuals of 
melanoma, including as due to exposure to herbicides.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for the residuals of a 
back injury.

5.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968; he apparently had some unverified reserve service 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claims for 
service connection for the residuals of testicular cancer, 
the residuals of melanoma, the residuals of a back injury, 
hearing loss, and post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The evidence of record demonstrates that testicular 
cancer was not manifested during the veteran's active duty 
service or that it was related to service, and service 
connection for testicular cancer may not be presumed.

2.  The evidence of record demonstrates that melanoma was not 
manifested during the veteran's active duty service or that 
it was related to service, and service connection for 
melanoma may not be presumed.

3.  The evidence demonstrates that the veteran was not 
treated for PTSD during active duty, and demonstrates that 
the veteran has not sought treatment for PTSD or any 
psychological disorder since his service discharge.

4.  The evidence demonstrates that the veteran was not 
treated for any sort of back injury during active duty, and 
demonstrates that the veteran has not sought treatment for a 
back disability since service.  

5.  The evidence demonstrates that the veteran was not 
treated for any hearing loss during active duty, and 
demonstrates that the veteran has not sought treatment or 
evaluation of hearing loss since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for testicular cancer 
are not met, nor may service connection be presumed.  38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303, 3.309(e) (2007).

2.  The criteria for service connection for melanoma are not 
met, nor may service connection be presumed.  38 U.S.C.A. §§ 
1110, 1116, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2007).

3.  A back disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Hearing loss was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. 3.385 (2007).

5.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.    38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits, and with respect to 
the claims to be adjudicated herein below, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information, medical evidence, or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Following the veteran's submission of his February 2005 
request for service connection for testicular cancer and 
melanoma, as well as for a back injury, hearing loss, and 
PTSD, the RO issued a March 2005 letter which informed the 
veteran of the actions VA would take to assist him to develop 
the claims, and advised him of the evidence required to 
substantiate the claims.  The RO advised the veteran to tell 
VA about any additional evidence he wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as statements from individuals, and 
specifically advised the veteran to submit any evidence he 
had in his possession.  The letter advised the veteran of the 
evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.

In April 2006, the veteran was advised of disability 
evaluations and effective dates, and while this notification 
did not pre-date the initial adjudication of these claims, 
service connection for each claimed disability is being 
denied, so any error with respect to the timeliness regarding 
this notification is moot (since disability evaluations and 
effective dates will not be assigned).  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled. VA clinical records have been 
obtained. The veteran submitted private clinical records from 
a number of his treating physicians as well, and stated that 
these records covered all medical documentation he had in 
relation to his claims.  Finally, the veteran has been 
afforded an opportunity to submit any additional evidence and 
or to identify any relevant evidence.

The Board recognizes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals no suggestion that the veteran has a current 
diagnosis of the claimed disorder, warrants the conclusion 
that remand for an examination or clinical opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is noted that the veteran stated in March of 2005 that he 
has sent in all the evidence he had about his conditions.  
While the Board does have a duty to assist the veteran in 
developing their claim, this duty does not extend to 
searching for evidence which the appellant has acknowledged 
does not exist, resulting in a "fishing expedition" for 
unspecified evidence that may or may not support a claim.  
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gabber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).   


Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from a personal injury 
suffered or a disease contracted while in the line of duty, 
or for the aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Certain diseases which are defined by law or regulation as 
chronic may be presumed to have been incurred during service 
if the chronic disorder becomes disabling to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A presumption of service connection due to exposure to 
herbicide agents is available to veterans who have certain 
diseases and who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A disease associated with exposure to certain 
herbicide agents listed in  38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
The following diseases are deemed associated with herbicide 
exposure: choloracne or other acneform diseases consistent 
with cholracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2)).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  However, 
testicular cancer and melanomas are not included on this 
list.  No disorder other than one listed in 38 C.F.R. § 
3.309(a) will be presumed related to exposure to herbicides.  
38 C.F.R. § 3.307(a).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
That is because the statutory provisions setting forth 
presumptions related to exposure to Agent Orange do not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later).  Id.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.  Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  


1.	Entitlement to service connection for testicular cancer 
and melanoma

In the 1980s, the veteran was diagnosed with testicular 
cancer.  According to the veteran's medical reports, he 
underwent a radical orchiectomy of the right testicle in 
March of 1988, and then received chemotherapy as a follow up 
treatment.  The veteran's medical records indicate that as of 
2003, there was no indication that the testicular cancer was 
returning.  No further diagnosis of testicular cancer has 
been made since the 1988 treatment.  

In addition, the veteran was treated for melanoma on the 
right upper chest wall.  The timing of the diagnosis and the 
timing of the treatment is unknown, as the supplied medical 
records merely note that the veteran had a history of such a 
condition.  Upon review of the medical records, there is no 
indication that the melanoma has returned since it was 
originally treated.   

Significantly, however, testicular cancer and melanoma are 
not among the list of enumerated disorders listed under 38 
C.F.R. § 3.309(e) which may be presumed to have a service 
connection.  The Board must reiterate that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630-41 
(May 20, 2003).  
No presumption authorizes service connection for melanoma or 
testicular cancer, either as a chronic disease or as a 
disorder related to exposure to herbicides.  The Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  

As noted above, when there is no presumptive linkage to 
relate a veteran's injury or disorder to his military 
service, the Board will look to see if there is competent 
direct linkage.  Combee, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  
However, none of the medical records or treatment reports 
provided relate melanoma of the upper right chest wall or 
testicular cancer to your period of active military service 
or exposure to herbicides.  Therefore, the veteran has not 
established that he meets any of the criteria for service 
connection on any basis, and the claim for service connection 
for melanoma of the right upper chest and testicular cancer 
must be denied.  

Since the preponderance of the evidence is against the claim, 
the provisions of      38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for testicular cancer and melanoma.  
The claim must be denied.


2.  Entitlement to service connection for PTSD, back injury, 
and hearing loss.  

The veteran contends that he suffers from PTSD, and he is 
seeking a service connection for that disability.  However, 
the veteran's lay opinion as to this matter, in the absence 
of supporting clinical evidence or opinion, is not 
sufficient.  When a proposition to be proven turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to 
diagnose a current disability or opine as to its etiology).  
The veteran's lay belief that he currently has PTSD is not 
competent medical evidence to establish such a diagnosis.  
Espiritu, 2 Vet. App. at 494-95.

While it has been held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition, this can 
only be so if a lay person is competent to identify such a 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir. 2007).  The veteran states that he has a 
specific psychiatric disorder, which he contends is connected 
to his service in Vietnam.  However, the veteran's lay 
opinion is not sufficient to establish such a claim, and 
medical evidence of history, treatment or evaluation would be 
necessary to determine that the veteran is in fact suffering 
from PTSD.  The only medical evidence we do have related to 
the veteran's psychological condition is to the contrary.  
The veteran's 1968 separation examination described his 
psychological condition as normal, as did his 1981 medical 
examination in relation to his reserve component.  Since 
there is no clinical evidence to support a diagnosis of PTSD, 
or any other psychiatric disorder, the veteran's contention 
that he has such a disorder is not of sufficient weight or 
credibility to establish that such a disorder exists.  

With regard to the veteran's contention of a service 
connected back injury, there is nothing in the record to 
indicate that the veteran has ever sought medical attention 
for his back pain.  Further, there appears to have never been 
a diagnosis of a back injury, aside from the pain that the 
veteran sometimes experiences.  The veteran's spine and 
musculoskeletal system was classified as normal during his 
1968 separation examination, and again in his 1981 reserve 
component medical records.  While the Board does not dispute 
that the veteran may still experience back pain on occasion, 
it must be noted that pain alone without a diagnosed or 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Finally, in respect to hearing loss, the veteran has failed 
to state the degree of hearing loss, if any, he is indeed 
suffering from, when the problem first arose, or whether any 
medical treatment has ever been sought.  The veteran has 
simply stated that he was subjected to extreme noise while in 
service.  The record of evidence is nearly void of any 
description as to any of these factors.  The veteran took 
part in an audiometric examination as part of his separation 
examination in 1968, which disclosed no hearing levels above 
15 dB.  An audiometric examination in 1981 did disclose some 
decrease in the veteran's hearing, but the veteran has not 
sought a medical examination or evaluation for hearing loss, 
and no diagnosis of hearing loss has been assigned.  

However, medical evaluations determining the veteran's 
fitness to operate as a commercial driver, one dated July 
2002 and one dated January 2005, indicate that the veteran is 
able to hear a forced whisper from a distance of twenty feet 
and fifteen feet away respectively.  As there are no medical 
records indicating that the veteran suffers from hearing 
loss, service connected for hearing loss can not be 
established.

In the absence of competent medical evidence of a 
psychological disorder, a present back disorder, or any 
hearing loss disorder, there is no basis upon which to 
establish service connection for the claimed disorder.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  


The preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a back injury, hearing loss, and PTSD.  The 
claim must be denied.


ORDER

The appeal for service connection for testicular cancer, 
melanoma, back injury, hearing loss, and PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


